FILED
                              NOT FOR PUBLICATION                            SEP 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FNU EFENDI, a.k.a. Efendi Efendi,                 No. 07-74772

               Petitioner,                        Agency No. A097-586-699

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Fnu Efendi, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for withholding of removal and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence findings of fact,

including adverse credibility determinations, Chebchoub v. INS, 257 F.3d 1038,

1042 (9th Cir. 2001), and we deny the petition for review.

         Substantial evidence supports the IJ’s adverse credibility determination

because the multiple discrepancies and omissions between Efendi’s declaration and

his testimony regarding the circumstances of his single incident of harm, including

whether he lost consciousness, how he went to the hospital, and when he fled

Indonesia, go to the heart of his claim. See Li v. Ashcroft, 378 F.3d 959, 962 (9th

Cir. 2004). Accordingly, Efendi’s withholding of removal claim fails.

         Because Efendi’s CAT claim is based on the same testimony the IJ found

not credible, and he offers no other evidence the agency should have considered,

his CAT claim also fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.

2003).

         Finally, we decline to address Efendi’s contentions relating to the merits of

his claim because the adverse credibility determination is dispositive. See id.

         PETITION FOR REVIEW DENIED.




                                             2                                    07-74772